Citation Nr: 0917716	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1970 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

Regardless of how the RO ruled on the question of reopening 
the claim, the Board must decide the matter on appeal, 
because reopening is a threshold jurisdictional question for 
the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial).  

Before reviewing the claim of service connection for 
posttraumatic stress disorder on the merits, the claim is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in July 2002, the RO denied the 
claim of service connection for posttraumatic stress 
disorder; after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights in 
July 2002, he did not appeal the rating decision and the 
rating decision became final by operation of law based on the 
evidence then of record.

2.  The additional evidence presented since the rating 
decision in July 2002 by the RO, denying service connection 
for posttraumatic stress disorder, is not cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for posttraumatic stress 
disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  As the 
application to reopen the claim of service connection for 
posttraumatic stress disorder is favorable to the Veteran, no 
further action is required to comply with the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In rating decisions in June 2002 and July 2002, the RO denied 
service connection for posttraumatic stress disorder on the 
basis that there was no clinical diagnosis of posttraumatic 
stress disorder or verifiable stressor event.  In letters, 
dated in June 2002 and July 2002, the RO notified the Veteran 
of the adverse determinations and of his procedural and 
appellate rights.  The notice included the Veteran's right to 
appeal the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  As 
the Veteran did not indicate his disagreement within the time 
allotted, the rating decisions by the RO in June 2002 and 
July 2002 became final by operation of law, except the claim 
may be reopened if new and material evidence is presented.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the last rating 
decision in July 2002 included the service personnel and 
treatment records, the Veteran's statement of stressors, and 
VA outpatient records.  

The service personnel records show that the Veteran served in 
the Army from May 1970 to September 1972 as a repair parts 
specialist.  His tour of duty included service in the 
Republic of Vietnam from March 1971 to January 1972.  His 
awards and citations included the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal.  Records also show 
that a non-judicial punishment was imposed on the Veteran 
under the provisions of Article 15, UCMJ, as a result of the 
offense of his absence without leave (AWOL) from his unit 
from March 14, 1972 to April 10, 1972.  

Service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of posttraumatic stress 
disorder.  He was seen in April 1972, after returning from 
AWOL, at an Army hospital with a complaint of a mental 
problem (he was in a depressed mood).  It was noted that he 
went AWOL for unknown reasons and returned for unknown 
reasons.  The impression was probable character and 
behavioral disorder with depression and early schizophrenia.  
A consultation report in May 1972 indicates that the Veteran 
was experiencing anxiety while awaiting his disciplinary 
action on a recent AWOL (he claimed that his unit was 
hassling him about his hair when he returned from a 30 day 
leave enroute from Vietnam).  The impression was situational 
anxiety, acute, moderate, with no evidence of any major 
psychiatric disease found.  Supportive therapy was given and 
it was noted that the Veteran had been performing well in his 
unit the past three weeks and did not feel the need for 
further therapy.  At the time a separation examination in 
September 1972, the Veteran was clinically evaluated as 
normal.  

The Veteran's alleged stressor, as related in a January 2002 
statement, involved a racially-motivated assault, when he was 
threatened at gun point by "black men maybe 15 or more", 
who asked him if he wanted to die.  They had surrounded him 
in his room when he returned there to find a roommate, R.H., 
had been severely beaten by the others.  



VA outpatient records dated from 1990 to 2002 show that the 
Veteran was seen for a variety of ailments to include anxiety 
beginning in 1996.  In February 2000 it was noted that he had 
a history of anxiety due to posttraumatic stress disorder 
symptoms.  In January 2001 he was diagnosed with adjustment 
disorder with anxious mood; posttraumatic stress disorder was 
not entirely ruled out but unlikely.  He was on medication to 
help him to sleep.  Records dated in May 2001, November 2001 
and January 2001 show an assessment of posttraumatic stress 
disorder (and no other mental disorder), without any apparent 
evaluation or workup for same.

As the last unappealed rating decision in July 2002 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In December 2004, the Veteran submitted a statement 
indicating his desire to reopen his claim of service 
connection for posttraumatic stress disorder.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in July 2002 includes VA and private records, 
records from the Vet Center, and statements from the Veteran 
and a "buddy" letter detailing a stressor.



In regard to the evidence submitted since the July 2002 
rating decision, the Board finds that the medical records, 
particularly a Vet Center PTSD Assessment Summary dated in 
June 2005 and a VA examination report of July 2005, both 
clearly documenting a diagnosis of posttraumatic stress 
disorder attributable to the Veteran's claimed in-service 
stressor of a racially-motivated assault while in Vietnam, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim, 
that is, evidence of a confirmed diagnosis of posttraumatic 
stress disorder, the lack of which was a basis for the denial 
of the claim by the RO in the July 2002 rating decision.  
Furthermore, a letter received in November 2005 from a 
"buddy" (R.H.) of the Veteran who knew him in Vietnam 
corroborates the Veteran's claimed in-service stressor of a 
personal assault.  Service personnel records of R.H. were 
obtained, and they show that the Veteran and R.H. were indeed 
assigned to the same unit (490th General Supply Co.) and were 
both present in Vietnam at the same time (i.e., from March 
1971 to February 1972 for R.H.).  This evidence has the 
effect of corroborating the Veteran's claimed stressor, the 
lack of which was a basis for the denial of the claim by the 
RO in the July 2002 rating decision.  

As the evidence is new and material evidence, the claim of 
service connection for posttraumatic stress disorder is 
reopened.  The claim on the merits is discussed in the remand 
portion of the decision herein below.


ORDER

As new and material evidence has been presented, the claim of 
service connection for posttraumatic stress disorder is 
reopened, and to this extent only the appeal is granted.  




REMAND

Prior to considering the claim of service connection for 
posttraumatic stress disorder on the merits, additional 
evidentiary development under the duty to assist, 38 C.F.R. § 
3.159(c)(4), is deemed necessary.  

Service treatment records show that the Veteran, after his 
return from AWOL in April 1972, was seen for mental problems 
at Madigan General Hospital.  A consultation report dated in 
May 1972 refers to four specific dates in April 1972 when the 
Veteran was seen.  The RO should seek to obtain these 
relevant records.  

Further, the RO should seek to obtain any incident reports 
that were made in regard to the Veteran's claimed in-service 
assault that was apparently racially motivated.  In an 
October 2005 statement received from the Veteran's 
representative, the time period specified for the assault was 
March 19, 1971 through May 20, 1971.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all inpatient records 
relevant to evaluation and treatment of 
the Veteran at Madigan General Hospital 
at Fort Lewis, Washington, for the 
period of April 1972 (specifically 
April 14, 19, 24, and 28).     

2.  Obtain from the appropriate service 
department or agency, any incident 
report for the period of March 19, 1971 
through May 20, 1971, pertaining to an 
assault, possibly racially-motivated, 
that involved the Veteran, his friend 
(R.H.), and other soldiers, for the 
490th Supply Company at Camp Carter, 
DaNang, Vietnam.  



3.  After completing the above 
development, adjudicate the claim.  If 
any benefit sought remains denied, 
furnish the Veteran a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


